NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DARIO CALDERON ABARCA,                          No.    19-70819

                Petitioner,                     Agency No. A089-862-049

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Dario Calderon Abarca, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

and terminate removal proceedings. We have jurisdiction under 8 U.S.C § 1252.

We review for abuse of discretion the denial of a motion to reopen, Perez v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), and the denial of a motion to

terminate, Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Calderon Abarca’s motion

to reopen and terminate where his contention that the immigration court lacked

jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d

887, 895 (9th Cir. 2020) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70819